Citation Nr: 0421618	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether it was proper to reduce the rating for service- 
connected bilateral hearing loss from 30 percent to 20 
percent, including entitlement to a restoration of a 30 
percent disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945, and from August 1948 to June 1950.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO) which reduced the veteran's evaluation for his bilateral 
hearing loss from 30 percent disabling to 20 percent 
disabling.


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO increased the 
disability rating for the veteran's bilateral hearing loss 
from a 10 percent disability evaluation to a 30 percent 
disability evaluation, effective July 10, 1998.

2.  By a letter dated in March 2002, the RO informed the 
veteran that medical evidence reflected improvement in his 
hearing loss disability and that the RO proposed to reduce 
the prior evaluation from 30 percent to 20 percent.

3.  In a July 2002 rating decision, the RO reduced the 
disability evaluation for the veteran's bilateral hearing 
loss from 30 percent disabling to a 20 percent disability 
evaluation, effective from October 1, 2002.

4.  The evidence of record reflects an improvement in the 
veteran's bilateral hearing loss, as the veteran has Level VI 
hearing acuity in his left ear and Level IV hearing acuity in 
his right ear, and this improvement was exhibited on as 
thorough and complete an examination as the examination on 
which the earlier evaluation was based.




CONCLUSION OF LAW

The reduction of the disability evaluation for bilateral 
hearing loss to 20 percent, effective October 1, 2002, is 
proper, and restoration of a 30 percent evaluation is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.85, 4.86, Diagnostic Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his bilateral hearing loss, does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his 30 percent 
disability evaluation should be restored because his hearing 
has not improved and has actually worsened.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The July 2002 rating 
decision and the November 2002 statement of the case (SOC) 
issued in connection with the appellant's appeal, as well as 
the March 2002 letter to the veteran, have notified him of 
the evidence considered, the pertinent laws and regulations, 
and the reasons that his rating was reduced.  The RO 
indicated that it would review the information of record and 
determine what additional information is needed to process 
the veteran's claim.  In addition, the SOC included the 
criteria for evaluating his hearing loss and reducing a 
disability evaluation, as well as other regulations 
pertaining to his claim.  Likewise, the December 2001 letter 
to the veteran notified him of the provisions of the VCAA, 
the kind of information needed from him, and what he could do 
to help his claim, as well as the VA's responsibilities in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied and that the veteran has effectively waived 
any further notification under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran has 
been afforded a VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.

Historically, in November 2001, when the veteran's claim for 
increase was received at the RO, a 30 percent rating was in 
effect for bilateral hearing loss, effective from July 1998.  

In a March 2002 rating action, the RO proposed reducing the 
rating for the veteran's bilateral hearing loss from 30 
percent to 20 percent based on VA audiological findings in 
January 2002.  The veteran was notified of the RO's intent to 
reduce his 30 percent rating by letter dated March 12, 2002.  
In the letter, the veteran was afforded the opportunity for a 
hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. § 
3.105(e)(i).  By a letter dated in August 2002, the RO 
informed the veteran of the decision to reduce his rating for 
bilateral hearing loss to 20 percent, effective October 1, 
2002.

The RO has thus complied with the procedures required under 
38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by having notified him of his rights, giving him an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. § 
3.105(e).

Having determined that the RO correctly followed the 
procedures for reducing the veteran's rating for his service- 
connected bilateral hearing loss, the Board must now address 
whether VA has met its burden of proving that the reduction 
was warranted.

At the time that the veteran was awarded a 30 percent rating 
for bilateral hearing loss, effective from July 1998, the 
medical evidence revealed the following.  An August 1998 VA 
audiological examination report revealed an average pure tone 
threshold for the right ear of 65 decibels.  Speech 
recognition in the right ear was 72 percent.  For the left 
ear, the average pure tone threshold was 66 decibels, and 
speech recognition was 60 percent.  The examiner indicated 
that the veteran had bilateral moderate to severe 
sensorineural hearing loss.

Following the veteran's November 2001 claim for increase 
(that subsequently resulted in the rating reduction), the 
veteran was afforded a VA audiological examination in January 
2002.  At that time, the average pure tone threshold for the 
right ear was 61 decibels, and speech recognition was 78 
percent.  For the left ear, the average pure tone threshold 
was 61 decibels, and speech recognition was 66 percent.  The 
examiner indicated that the veteran had bilateral 
sensorineural hearing loss of moderate degree in the low and 
mid frequencies, becoming severe in the higher frequencies in 
the left ear and severe to profound in the higher frequencies 
in the right ear.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2003).  Reexaminations disclosing improvement 
will warrant a rating reduction in the evaluation for 
disabilities that are in effect for less than five years.  
See 38 C.F.R. § 3.344(c) (2003).

The veteran's bilateral hearing loss is evaluated by means of 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
The rating schedule establishes auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometric test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.

In evaluating the medical evidence of record, the Board finds 
that the evidence at the time of the July 2002 rating 
reduction reflected an actual improvement in the veteran's 
bilateral hearing loss, such that a rating reduction from a 
30 percent disability evaluation to a 20 percent disability 
evaluation was warranted.  The Board points out that the 
January 2002 VA examination was full and complete, in that it 
contained current findings.  Specifically, the Board observes 
that the January 2002 VA examination report shows that the 
veteran had Level IV hearing acuity in the right ear and 
Level VI hearing acuity in the left ear under Table VI as his 
right ear pure-tone threshold average was 61 and his speech 
recognition score was 78 percent and his left ear pure-tone 
threshold average was 61 and his speech recognition score was 
66 percent.  See 38 C.F.R. § 4.85.  These designations result 
in a 20 percent disability evaluations under 38 C.F.R. § 
4.85, Table VII.  

The veteran's representative has argued that the January 2002 
VA examination report is inadequate as a basis for reducing 
the veteran's evaluation since the examiner stated that he 
did not have the claims folder available for review.  
However, the Board notes that examiner further indicated that 
he was familiar with the veteran's prior visits for fitting 
of hearing aids and for previous VA examinations.  
Specifically, the examiner stated that "the results of prior 
examinations were carefully reviewed prior to beginning 
today's examination."  It is apparent that the examiner was 
familiar with the veteran's auditory history (it was the same 
audiologist who conducted the August 1998 examination) and 
that the examination itself was as complete and thorough as 
the August 1998 examination.  In view of the foregoing, the 
audiological results at the January 2002 VA examination are 
sufficient to demonstrate improvement.  Thus, the Board finds 
that there is sufficient medical evidence of record 
demonstrating that the veteran does not meet the criteria for 
a 30 percent disability evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The veteran's 30 percent rating was made effective on July 
10, 1998, and continued in effect until September 30, 2002.  
Since the evaluation had not been in effect for five years or 
more, compliance with the provisions of 38 C.F.R. § 3.344(a) 
and (b) is not required.  38 C.F.R. § 3.344(c).  These 
provisions also do not apply to disabilities which have not 
become stabilized and are likely to improve. Reexaminations 
reflecting improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c).

Therefore, the Board finds that the January 2002 VA 
examination discloses an actual change in disability such 
that a rating reduction was warranted.  For the foregoing 
reasons, the Board finds that the evidence clearly supports 
the reduction of the rating for the veteran's service-
connected bilateral hearing loss from 30 percent to 20 
percent.  Furthermore, there is no basis for restoring the 
previous 30 percent rating, as the evidence reflects that the 
20 percent evaluation accurately reflects the severity of his 
hearing loss.  As such, the benefit-of-the-doubt doctrine is 
not for application, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

The reduction of the disability rating for bilateral hearing 
loss, effective October 1, 2002, is proper, and restoration 
of a 30 percent rating is not warranted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



